Citation Nr: 1513290	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  06-17 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to extraschedular consideration for an initial compensable rating for service-connected bilateral hearing loss prior to September 27, 2012 and in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & his Wife


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1953 to March 1956.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas which granted service connection for bilateral hearing loss and assigned a non-compensable disability rating.

In April 2007, the Veteran and his wife testified before the undersigned Veterans Law Judge during a hearing at the RO.  A transcript of the proceeding has been associated with the claims file.

In March 2014, the Board denied entitlement to an initial compensable schedular rating prior to September 27, 2012 and granted a 10 percent schedular rating from that date.  Counsel for the Veteran and the Secretary of VA filed a Joint Motion for Partial Remand with the United States Court of Appeals for Veterans Claims (Court). In the Joint Motion, the parties agreed that the Board did not provide adequate reasons and bases for its decision not to refer the claim for extraschedular consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran does not have symptoms related to service-connected hearing loss that are not contemplated by the rating criteria.

2.  Even if the Veteran did have symptoms related to service-connected hearing loss that were not contemplated by the rating criteria, the evidence does not reflect that the Veteran's service-connected hearing loss causes marked interference with employment or frequent periods of hospitalization.


CONCLUSION OF LAW

The criteria for referral of the hearing loss claim for increase to the Under Secretary for Benefits or the Director of the Compensation and Pension Service are not met. 38 C.F.R. § 3.321(b) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

At the outset, the Board notes that in its March 2014 decision, the Board determined that all requisite duties to notify and assist had been complied with, to include assisting the Veteran by providing him with adequate VA examinations. 

Notably, the Joint Motion includes no reference to the Board's findings in this regard; nor does the Court Order indicate vacatur of that portion of the Board's decision that found compliance with VA's duties to notify and assist.  Furthermore, after the matter was returned to the Board, the Veteran was given 90 days to submit any additional argument or evidence.  In light of this history and the evidence and arguments of record, the Board finds that all duties to notify and assist have been satisfied.

II.  Extraschedular Consideration

In the Joint Motion, the parties sought remand of the March 2014 Board decision to the extent that it denied referral for extraschedular consideration of increased ratings for bilateral hearing loss rated as noncompensable prior to September 27, 2012 and 10 percent disabling after September 27, 2012.  The parties also requested that the Court not disturb the Board's decision regarding the schedular ratings assigned therein.  

In regard to the Board's determination that referral of the claim for extraschedular consideration was not warranted, the parties indicated that the Board did not adequately identify the symptomatology and functional effects of hearing loss both prior to and after September 27, 2012 and did not specifically compare the symptomatology and functional effects during those time periods with the established rating criteria for hearing loss.  See 38 C.F.R. § 4.87, Diagnostic Code (DC) 6100.  Overall, the parties sought explanation as to how a noncompensable disability rating and a 10 percent disability rating "can contemplate the same level of functional effects", such that the established rating criteria is adequate both prior to and after September 27, 2012.

The Board recognizes that if an exceptional case arises, where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability will be made.  See 38 C.F.R. § 3.321(b)(1).   

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet.App. 111, 115 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms"(which include marked interference with employment and frequent periods of hospitalization).  Id. at 116.  When both those elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating; otherwise, the schedular evaluation is adequate and referral is not required.  See Thun, 22 Vet. App. at 116.

In making a determination as to whether referral for extraschedular consideration is warranted, the Board is cognizant of the holding of Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In that case, the Court held that, relevant to VA audiometric examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In this regard, the Board notes that the Court's rationale in requiring an examiner to consider the functional effects of a veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) --whether referral for an extraschedular rating is warranted.  Specifically, the Court noted, that "unlike the rating schedule for hearing loss, section 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra-schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Martinak, 21 Vet. App. at 455.

In this case, the Veteran filed his claim in February 2005.  There are six audiograms of record upon which the Board determined the appropriate schedular ratings.  The Veteran is not in disagreement with the ratings assigned in March 2014.

Regarding the functional effects of the Veteran's hearing loss on his daily life, the evidence prior to September 27, 2012, demonstrates that the Veteran was initially fitted for hearing aids in July 2004.  In a February 2007 VA treatment record, it was noted the Veteran slept soundly and he could not hear the "siren alarm" mounted outside his bedroom door with the bedroom door closed and his hearing aids out.  In addition, the Veteran's wife indicated she slept in a separate bedroom and tried to get his attention one night and he did not awaken even when she "screamed and banged on the wall."  Moving the alarm into the Veteran's bedroom and requesting purchase of a Silent Call Pager Transmitter were discussed.  

In his April 2007 hearing before the Board, the Veteran indicated that he could "barely understand some people and if [the] frequency in their voice is a certain one [he could not] understand a thing[;] all [he] can hear is a noise."  The Veteran also indicated that he had to turn the volume up loud on the radio and television and had to "have the base ear sounds involved" because he could not "hear the treble."  In addition, the Veteran reported he had problems hearing the phone ring because his high-pitched hearing was "gone."

As discussed in the March 2014 decision, treatment records dated between 2008 and 2011 did not indicate worsening hearing and only referenced some feedback in the right hearing aid in January 2009 and that the Veteran was pursuing a claim for service connection for hearing loss in July 2010.  Otherwise, there is no additional evidence in the record of the functional impacts of the Veteran's hearing loss on his daily activities prior to September 27, 2012.

On September 27, 2012, the Veteran underwent a VA examination.  When asked to describe in his own words the effects of his hearing loss on his occupational functioning and daily activities, the Veteran reported difficulty understanding people.  In January 2013, the Veteran underwent another VA examination.  The Veteran indicated he could not hear high pitch noises and did not understand some words.

In March 2014, on review of this evidence, the Board concluded that the Veteran's complaints were not particularly unusual with hearing disabilities and, as here, specifically noted the evidence of record that addressed the functional impact of hearing loss on the Veteran's life in making such statement.  After having reviewed the medical and lay evidence of record an additional time, the evidence that relates to functional effects of the Veteran's hearing loss is set forth above.  The Board can rely only on that evidence when determining the level of functional impairment during the appeal period. 

In compliance with the Court Order, the Board will revisit the question of whether extraschedular consideration is warranted either prior to or after September 27, 2012.

Initially, the Board must determine if the evidence of functional impairment creates an exceptional disability picture so as to render impractical the application of the regular schedular standards.  Initially, the Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 is pertinent here.  The rating criteria for hearing loss were last revised effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA, which in this case was used to rate hearing loss in the Veteran's left ear, were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  In this case, it is recognized that the Veteran does have "exceptional" hearing loss in his left ear, and he is compensated for that through the use of Table VIA.

Based on this regulatory history, the Board finds that the Veteran's difficulty hearing some words at certain frequencies and his difficulty hearing the television or radio are factors contemplated in the regulations and rating criteria.  In this regard, the rating criteria for this disability focus on hearing sensitivity and speech discrimination abilities which include the inability to hear words at certain frequencies.  All individuals with similar levels of hearing loss experience a similar type of impairment, and so it is not unique to the Veteran or his situation.  Based on this, the Board finds that the Veteran's inability to hear certain pitches or words is not exceptional or unusual when hearing loss is demonstrated.  

Arguably, the rating criteria do not take into account the complete inability to hear alarms or loud noises without a hearing aid in place.  It may be that such a profound inability to hear without hearing aids is unusual in someone rated at 0 percent or 10 percent disabled based on the rating criteria.  Despite the fact that the purpose of VA benefits is to adequately compensate for average impairment of earning capacity and that the Veteran is able to hear and communicate with the aid of hearing aids, the Board could resolve any doubt in the Veteran's favor and find that such evidence does render the ratings based on the Rating Schedule inadequate.  In such a case, the analysis moves on to consideration of the whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, to include marked interference with employment or frequent hospitalizations. 

Here, there is no evidence of interference with employment, such as missing work, being reprimanded, being demoted or being passed over for promotion.  The Veteran is 80 years old and retired; nonetheless, there is no indication that if he were to choose to work, he would not be able to wear hearing aids that enable him to communicate.  In addition, there is no evidence of record that the Veteran has been hospitalized on account of his hearing loss.  

The Board acknowledges the Veteran's difficulties hearing certain pitches and words and his wife's concern regarding his inability to hear even loud sounds without his hearing aids; nonetheless, even if this were seen to be an exceptional disability picture, other related factors have not been shown, and thus, referral for extraschedular consideration is not required pursuant to 38 C.F.R. § 3.321(b)(1) for any part of the appeal period, to include prior to and after September 27, 2012.


ORDER

Entitlement to extraschedular consideration for an initial compensable rating for service-connected bilateral hearing loss prior to September 27, 2012 and in excess of 10 percent thereafter is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


